t c memo united_states tax_court jonathan kaplowitz petitioner v commissioner of internal revenue respondent docket no 542-04l filed date jonathan kaplowitz pro_se sandra k reid and monica j miller for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted pursuant to rule and petitioner’s motion for partial summary_judgment section references are to sections of the internal continued background2 petitioner failed to file federal_income_tax returns for the taxable years through a notice_of_deficiency was issued on date determining deficiencies and additions to tax for the taxable years through petitioner received the notice_of_deficiency and acknowledged receipt to representatives of respondent a timely petition was not filed with this court in response to the date notice_of_deficiency the deficiencies additions to tax and interest were assessed on date on date respondent mailed a final notice--notice of intent to levy and notice of your right to a hearing with regard to petitioner’s tax_liabilities for through petitioner submitted a timely request for hearing petitioner was advised by the appeals officer that the issue of the underlying tax_liability would not be the subject matter of the hearing see sec_6330 petitioner was also advised that respondent could consider collection alternatives and that continued revenue code as amended and rule references are to the tax_court rules_of_practice and procedure the background factual information is derived from respondent’s determination_letter dated date petitioner does not appear to dispute the factual narrative provided by the irs appeals officer with respect to the failure_to_file returns the issuance of a notice_of_deficiency and a final notice_of_intent_to_levy and the subsequent hearing held with the appeals officer petitioner should file tax returns for the years in issue a hearing was conducted with the appeals officer and petitioner presented arguments that he was not subject_to income_tax and that there were defects in respondent’s procedures on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice states that the appeals_office determined that it was appropriate to proceed with collection for through as follows year unpaid liability1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure calculated through date the letter advised among other things that petitioner could be subject_to sanctions pursuant to sec_6673 for instituting or maintaining an action primarily for delay or taking a position that is frivolous or groundless on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination at the time that the petition was filed petitioner resided in maitland florida the petition asserts as error that a failure of the hearing officer to consider denial of due process at the examination interview an evidentiary hearing b failure of the hearing officer to consider procedural errors committed by the examinations division in creating the report of tax changes in paragraph of the petition petitioner asserts facts that he relies on such as that he was a citizen_of_the_united_states of america that he was not engaged in interstate commerce that he is a natural_person that he has a sixth amendment right to refute confront and cross-examine witnesses that petitioner was denied an opportunity during the examination process to raise a defense against erroneous testimony that there was no opportunity to cross-examine witnesses related to documents used by the examiner and that he effectively did not have an opportunity to dispute the tax_liability respondent filed a motion to dismiss for failure to state a claim respondent contends that petitioner is barred under sec_6330 from challenging the existence or amount of his tax_liability in this proceeding because he received a notice_of_deficiency and failed to file a timely petition in response thereto after the petition was filed in response to the determination_letter respondent filed an answer petitioner filed a lengthy reply which contains primarily frivolous objections since that time petitioner has filed numerous lengthy motions and documents with the court espousing frivolous positions many of the motions have previously been denied the court set for hearing respondent’s motion to dismiss for failure to state a claim and petitioner’s motion for partial summary_judgment on date the court ordered petitioner to show cause in writing on or before date why a penalty should not be imposed pursuant to sec_6673 on date petitioner filed a verified motion for ruling on petitioner’s motion to set_aside defaults against the petitioner docketed on date and a verified motion for findings_of_fact and conclusions at law on date petitioner filed a motion to postpone answer to order of date until court rules on petitioner’s motion to set_aside irs default against petitioner all three motions contain frivolous allegations and were summarily denied in response to the order to show cause petitioner filed a document entitled verified answer to order to show cause why penalty should not be imposed the document is replete with frivolous allegations in date petitioner filed a petition for writ of mandamus with the u s court_of_appeals for the 11th circuit the writ was denied on date on the same date petitioner filed a verified motion to certify issues for review by the u s court_of_appeals for the continued discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of continued eleventh circuit this motion also contained nothing but frivolous allegations and was summarily denied collection sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioner first contends that he was unlawfully denied the opportunity to challenge the existence or amount of his tax_liabilities for the years in question the record in this case shows otherwise as was the case in goza v commissioner supra petitioner received a notice_of_deficiency for the years in issue and failed to file a timely petition for redetermination with this court it follows that sec_6330 bars petitioner from challenging the existence or amount of the underlying tax_liability in this collection review proceeding even if petitioner were permitted to challenge the underlying tax_liability his arguments are clearly frivolous petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b further the nature of the appeals_office hearing does not include the taking of testimony under oath or the compulsory attendance of witnesses davis v commissioner supra pincite in the absence of a justiciable issue for review we conclude that petitioner has failed to state a claim for relief and we shall therefore grant respondent’s motion to dismiss see jackson v commissioner tcmemo_2002_100 yacksyzn v commissioner tcmemo_2002_99 weishan v commissioner tcmemo_2002_88 affd 66_fedappx_113 9th cir petitioner’s motion for partial summary_judgment does not raise any justiciable issues essentially petitioner asserts many of the same frivolous positions set forth in his numerous documents filed with the court the u s court_of_appeals for the fifth circuit stated we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer who is subject_to the federal_income_tax on his wages and other sources of income see sec_1 a a 118_tc_162 supplemented by tcmemo_2002_251 we shall deny petitioner’s motion for partial summary_judgment sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless petitioner was specifically warned of the likelihood of a penalty under sec_6673 if he persisted in his frivolous arguments petitioner was ordered to show cause why a penalty under sec_6673 should not be imposed petitioner’s response was frivolous further subsequent to the issuance of the order to show cause petitioner filed four separate motions all of which are frivolous petitioner has persisted serious sanctions are necessary to deter petitioner and others similarly situated 119_tc_285 hamzik v commissioner tcmemo_2004_223 we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
